Citation Nr: 0031607	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  98-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death for the purposes of 
Dependency and Indemnity Compensation (DIC), and, if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968; he died in February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The 
appellant presented testimony from that RO at a video 
conference hearing held before the undersigned, seated in 
Washington, DC, in September 1998.  In May 1999, the Board 
issued a decision denying reopening of the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed this decision, and 
in November 1999 the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion of the 
parties, and vacated the Board's May 1999 decision.  
Thereafter, the case was returned to the Board.
 
The Board notes that the appellant's representative, in a 
November 2000 statement, requested that VA adjudicate claims 
for entitlement to accrued benefits based on service 
connection for post-traumatic stress disorder (PTSD) and 
based on service connection on a secondary basis for alcohol 
abuse.  The record reflects that an unappealed December 1993 
rating decision determined that, for the purpose of 
entitlement to accrued benefits, a claim for service 
connection for PTSD was not pending at the time of the 
veteran's death.  These issues are therefore referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  A Board decision of May 1996 denied the appellant's claim 
for service connection for the cause of the veteran's death.

2.  The evidence added to the record since the May 1996 Board 
decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
cause of the veteran's death for the purposes of DIC. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death for the purposes of DIC.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  For claims filed after 
October 31, 1990, however, service connection for the purpose 
of awarding compensation may not be granted for disability 
due to alcohol abuse.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.301(a), (c)(2) (2000); VAOPGCPREC 2-97 (1997). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  For claims filed after October 31, 1990, service 
connection for the cause of a veteran's death may not be 
granted on the basis that death resulted from disability due 
to alcohol abuse incurred in or aggravated by service.  
VAOPGCPREC 11-96 (1996).  In a June 9, 1999, precedential 
opinion, however, VA's General Counsel concluded that service 
connection for the cause of a veteran's death may be awarded 
based on the veteran's death from a substance-abuse 
disability if service connection for that substance abuse 
disability is warranted under the provisions of 38 C.F.R. 
§ 3.310(a).  VAOPGCPREC 7-99 (1999).

Service connection for the cause of the veteran's death was 
denied in a Board decision dated in May 1996.  In October 
1996 the appellant's motion for reconsideration of the May 
1996 decision was denied.  Generally, a claim which has been 
denied in a Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7104(b) (West 1991).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The veteran's death certificate indicates that he died in 
February 1993 from end-stage liver disease due to cirrhosis 
of the liver, in turn considered a consequence of chronic 
alcoholism.  At the time of his death, service connection was 
not in effect for any disability.

At the time of the May 1996 Board decision, the record 
included service medical records which are completely 
negative for evidence of hepatitis or chronic acquired 
psychiatric disability.  The veteran was hospitalized briefly 
in December 1966 for treatment of a fever of unknown origin.  
Service personnel records show that the veteran was a heavy 
vehicle driver for an engineering battalion while in Vietnam.  

Other evidence of record in May 1996 included private 
treatment records of the veteran for 1979 to 1993 and VA 
treatment records for 1989 to 1993.  The private records 
document that while the veteran denied alcohol use in 1981, 
in 1985 he reported consuming large amounts of alcohol daily 
for the prior five years.  The veteran was thereafter 
diagnosed with chronic alcoholism and with cirrhosis and 
hepatitis secondary to chronic alcohol abuse.  The veteran 
was also diagnosed with PTSD, apparently based on history 
supplied by him.  The VA treatment reports document treatment 
for alcoholism and for alcoholic hepatitis since 1990.  
Laboratory tests in 1992 were negative for evidence of 
hepatitis A or B.  The records also show treatment for an 
anxiety disorder, which the appellant reported included 
nightmares and flashbacks of the veteran's experiences in 
Vietnam.

Also of record was the report of a January 1985 VA 
examination, as well as follow up notes and a December 1985 
letter from a VA physician explaining the results of the 
examination.  At the VA examination the veteran complained of 
experiencing stress and depression since Vietnam with violent 
nightmares.  The veteran was diagnosed with depression and 
alcohol abuse and was evaluated for possible liver disease.  
The December 1985 letter indicates that laboratory tests 
showed moderate liver enlargement and elevated liver enzymes 
without specific evidence of irreversible liver damage, and 
that these findings were probably related to the veteran's 
daily consumption of alcohol.

The evidence of record also included October 1992 and January 
1995 statements by Terry L. Buzzard, M.D., the veteran's 
former treating physician, who concluded that the veteran 
exhibited alcoholic hepatitis and cirrhosis of the liver, but 
stated that if, as the appellant contended, the veteran was 
treated for hepatitis in service, it was possible that an 
inflammatory liver disease caused by something other than 
alcohol could have contributed to the veteran's end-stage 
liver disease.

The evidence of record in May 1996 also included an April 
1995 statement by Patrick M. Flynn, A.C.S.W., and a September 
1995 statement by Kamal Modir, M.D.  Mr. Flynn stated that, 
based on his review of unspecified medical records of the 
veteran, there was support in the records for a diagnosis of 
PTSD.  He also opined that the veteran had hepatitis in 
service and that the veteran's consumption of alcohol could 
have exacerbated a preexisting hepatitis condition.  Dr. 
Modir indicated that the veteran and his first wife received 
treatment from him from 1969 to 1974. 

Evidence added to the record subsequent to the May 1996 Board 
decision includes a December 1997 statement by Dr. Modir and 
a June 1998 statement by Dr. Buzzard.  Dr. Modir, in his 
statement, indicates that the veteran had been under his care 
from 1969 to 1974 for what appeared to be PTSD, evidenced by 
depression, anxiety, substance abuse and a mood disorder.  
Dr. Buzzard stated that the veteran's alcoholism was probably 
the primary contributor to his death from liver failure.  He 
averred that the veteran was in combat in service, and that 
he thereafter suffered from some elements of PTSD.  Dr. 
Buzzard indicates that his review of the medical literature 
disclosed ample evidence of a link between PTSD and alcohol 
abuse, and he concluded that the veteran's combat exposure 
and subsequent development of PTSD were major contributors to 
his substance abuse.  The Board concludes that the above 
evidence is clearly new and material since there was no 
medical evidence previously of record suggesting that the 
veteran developed PTSD from service that then caused or 
chronically worsened his alcohol abuse, in turn leading to 
death from liver failure.


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for the cause of the 
veteran's death for the purposes of Dependency and Indemnity 
Compensation is granted.


REMAND

Service connection for PTSD, in addition to requiring medical 
evidence diagnosing the condition and a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, also requires credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2000).  As discussed in the preceding section, private 
treatment notes and statements by Drs. Modir and Buzzard 
provide diagnoses of PTSD.  Notably, however, the referenced 
treatment records do not disclose the stressors purportedly 
experienced by the veteran in service, and neither Dr. Modir 
nor Dr. Buzzard has identified the specific stressors upon 
which the diagnosis of PTSD was based.  The Board notes that 
several statements on file from service comrades of the 
veteran discuss events the authors experienced in Vietnam, 
but that, curiously, none of the statements directly indicate 
that the veteran witnessed or experienced any of the 
described events, with the exception of a flash flood the 
veteran was caught in while in Vietnam.  Accordingly, further 
development is required prior to adjudication of the instant 
claim.
 
The Board also notes that statements by the appellant suggest 
that the veteran may have been receiving disability benefits 
from the Social Security Administration (SSA) at the time of 
his death.  The records upon which any award of disability 
benefits by that agency was based are potentially relevant to 
the instant appeal, and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With appropriate authorization 
from the appellant, the RO should 
contact Drs. Modir and Buzzard and 
request them to identify the 
specific stressors reported by the 
veteran, if any, upon which they 
based their diagnoses of PTSD.  The 
RO should also contact the appellant 
through her representative and 
request that she identify specific 
names, addresses, and approximate 
dates of treatment for all health 
care providers, private and VA, who 
may possess additional records of 
the veteran pertinent to her claim 
for service connection for the cause 
of the veteran's death.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records, to include records from Dr. 
Modir and Dr. Buzzard, which have 
not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, the RO 
should so inform the appellant and 
her representative, and request the 
appellant to provide a copy of such 
records.

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which the veteran's 
award or denial of SSA disability 
benefits was based, and a copy of 
records associated with any 
subsequent disability determinations 
by the SSA. 

4.  The RO should attempt to obtain 
additional information from the 
appellant concerning the specific 
circumstances of the veteran's 
alleged service stressors, such as 
the dates, locations, units 
involved, names of casualties, and 
identifying information concerning 
any other individuals involved in 
the events, including their names, 
ranks, and units of assignment.  
With this information, the RO should 
review the file and prepare a 
summary of the veteran's alleged 
service stressors.  This summary 
must be prepared whether or not the 
appellant provides an additional 
statement, as requested above.  This 
summary and a copy of the veteran's 
DD 214 and other service personnel 
records should be sent to the United 
States Armed Services Center for 
Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 
22150.  The USASCRUR should be 
provided with a copy of any 
information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also 
be requested to furnish the unit 
history and operational reports for 
each unit the veteran was assigned 
to while in Vietnam for the period 
during which he served with such 
unit.

5.  After completing the above 
actions, the RO should forward the 
claims files, including a copy of 
this REMAND, to a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
the liver disability from which the 
veteran died.  The physician should 
be requested to provide an opinion 
as to whether it is at least as 
likely as not that the liver 
disability from which the veteran 
died was etiologically related to 
service, to any disorder noted 
therein, and/or to substance abuse.  
The complete rationale for all 
opinions expressed should also be 
provided.  The physician's report 
must be typed.

6.  Then, the RO should forward the 
claims files, including a copy of 
this REMAND, to a psychiatrist to 
determine the nature, extent and 
etiology of any psychiatric 
disorders the veteran had prior to 
his death.  Following review of the 
claims files, the physician should 
explain whether a diagnosis of PTSD 
under DSM IV criteria was supported 
by the record.  If a diagnosis of 
PTSD was supported, the physician 
should identify the specific 
stressor(s) supporting the 
diagnosis.  In addition, if the 
physician concludes that a diagnosis 
of PTSD was supported by the record, 
the physician should provide an 
opinion as to whether it is at least 
as likely as not that the PTSD 
caused or chronically worsened the 
veteran's substance abuse 
disability.  If the physician 
determines that a diagnosis of PTSD 
was not supported by the record, the 
physician should explain why the 
diagnosis was not supported.  The 
physician's report must be typed.

7.  Thereafter, the RO should review 
the claims files and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).
 
8.  The RO should then adjudicate on 
a de novo basis the appellant's 
claim for service connection for the 
cause of the veteran's death for the 
purposes of DIC.

9.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the appellant and her 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 